 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERTO FRANCISCO                                  No. 2:18-CV-2737-DMC-P
      ORTEGA-LARA,
12
                         Petitioner,
13                                                       ORDER
             v.
14
      S. HATTON,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to Eastern District of California Local

20   Rules, this case was not assigned to a District Judge when the case was filed. The parties have

21   not consented to Magistrate Judge jurisdiction and the court now finds that assignment of a

22   District Judge is necessary to properly address the case.

23                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

24   randomly assign a District Judge and to update the docket to reflect the new case number.

25

26   Dated: August 22, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
